          Case 1:20-mc-00312-ER Document 21 Filed 11/13/20 Page 1 of 2
                                                                             1251 Sixth Ave
                                                                             21st Floor
                                                                             New York, NY 10020

                                                                             Laura R. Handman

                                                                             Tel. 212.489.8230
                                                                             Fax 212.489.8340
                                                                             laurahandman@dwt.com



                                        November 13, 2020
Via ECF
The Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:   In re Ex Parte Application of Eurasian Natural Resources Corporation Limited
       Pursuant to 28 U.S.C. § 1782 for Leave to Take Discovery for Use in Foreign
       Proceedings, No. 1:20-mc-00312-ER (S.D.N.Y. 2020)
Dear Judge Ramos:
       We represent Respondent HarperCollins Publishers LLC (“HarperCollins”) in the above-
referenced action. We write pursuant to Your Honor’s Individual Practices to request an extension
of time to file our motion to quash Petitioner Eurasian Natural Resources Corporation Limited
(“ENRC[’s]”) subpoena for the following reasons:

       On October 27, 2020, this Court held a pre-motion conference at which it granted
HarperCollins permission to file a motion to quash a subpoena that ENRC served on it on
September 19, 2020. See 10/27/2020 Minute Entry. The Court set a briefing schedule with the
motion due on November 17, 2020; the response due on December 8, 2020; and the reply due on
December 15, 2020. See id. The day after the pre-motion conference, HarperCollins’ counsel
contacted ENRC’s counsel to inquire whether ENRC would agree to limit its subpoena, given
some of the arguments raised at the conference.

       Yesterday, ENRC withdrew its September 19, 2020 subpoena and served HarperCollins’
counsel with an amended subpoena, which removed certain requests and altered certain definitions
and other language from the original subpoena. HarperCollins believes these amendments do not
obviate the need for a motion to quash and intends to file such a motion for substantially the same
reasons as set forth in its original pre-motion letter (ECF No. 16). However, to allow for sufficient
time to analyze the amended subpoena and any effects it may have on the anticipated motion,
HarperCollins requests a seven-day extension to file its motion to quash—rendering the motion
due on November 24, 2020; the response due on December 15, 2020; and the reply due on
December 22, 2020.

       ENRC consents to this extension, and there have been no prior requests for extensions in
this matter.
        Case 1:20-mc-00312-ER Document 21 Filed 11/13/20 Page 2 of 2

Hon. Eduardo Ramos
November 13, 2020
Page 2


                                            Respectfully submitted,

                                               /s/ Laura R. Handman
